Citation Nr: 1606901	
Decision Date: 02/24/16    Archive Date: 03/01/16

DOCKET NO.  12-29 171	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to a compensable rating for headaches.

2.  Entitlement to an extraschedular rating for headaches.

3.  Entitlement to a total disability rating based upon individual unemployability as a result of service-connected disability (TDIU). 


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from June 1979 to February 1985, from February 2004 to February 2005, from September 2006 to February 2007, and from August 2007 to June 2008.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision by the Winston-Salem, North Carolina, Regional Office (RO) of the Department of Veterans Affairs (VA).  In October 2015, the Veteran testified at a video conference hearing before the undersigned Veterans Law Judge.  A copy of the transcript of that hearing is of record.  The Veteran waived Agency of Original Jurisdiction (AOJ) consideration of additional evidence added to the record.

The United States Court of Appeals for Veterans Claims (hereinafter "the Court") has held that a claim for entitlement to TDIU is a rating theory and "not a separate claim for benefits."  See Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  The Court has also held that entitlement to an extraschedular rating under 38 C.F.R. § 3.321(b)(1) and a TDIU extraschedular rating under 38 C.F.R. § 4.16(b), although similar are based on different factors.  See Kellar v. Brown, 6 Vet. App. 157 (1994); see also Johnson v. McDonald, 762 F.3d 1362, 1365 (Fed.Cir.2014) (finding that "§ 3.321(b)(1) performs a gap-filling function [and] accounts for situations in which a veteran's overall disability picture presents something less that total unemployability, but where the collective impact of the veteran's disabilities are nonetheless inadequately represented").  The Board finds that the extraschedular and TDIU issues in this case involve multiple complex medical issues and are more appropriately addressed as separate issues.  

Although the Board may not assign an extraschedular rating in the first instance, it may determine, in the first instance, that a veteran has not presented evidence warranting referral for extraschedular consideration, provided that it articulates the reasons or bases for that determination.  See Floyd v. Brown, 9 Vet. App. 88 (1996); Thun v. Peake, 22 Vet. App. 111, 115 (2008); see also Kuppamala v. McDonald, No. 14-2449 (Dec. 30, 2015) (Board reviews the Director's extraschedular decision de novo, and may, therefore, assign an extraschedular rating after the Director's decision).  

The issues of entitlement to an extraschedular rating for headaches and TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDING OF FACT

The evidence demonstrates that the Veteran's service-connected headache disability has been manifested by attacks that are very frequent, completely prostrating, prolonged, and productive of severe economic inadaptability.


CONCLUSION OF LAW

The criteria for an increased 50 percent schedular rating for headaches have been met.  38 U.S.C.A. § 1155 (West 2014), 38 C.F.R. § 4.124a, Diagnostic Code 8100 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  The Veteran was notified of the duties to assist and of the information and evidence necessary to substantiate his claim by correspondence dated in September 2009.  

The notice requirements pertinent to the issue addressed in this decision have been met and all identified and authorized records relevant to the matter have been requested or obtained.  The available record includes service treatment records, VA treatment and examination reports, and statements and testimony in support of the claim.  The examination is deemed more than adequate.  There is no evidence of any additional existing pertinent records.  The available medical evidence is sufficient for an adequate determination.  There has been substantial compliance with all pertinent VA law and regulations and to adjudicate the claim would not cause any prejudice to the appellant.

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  This Rating Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and their residual conditions in civil occupations.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  For the application of this schedule, accurate and fully descriptive medical examinations are required, with emphasis upon the limitation of activity imposed by the disabling condition.  Over a period of many years, a veteran's disability claim may require reratings in accordance with changes in laws, medical knowledge and his or her physical or mental condition.  It is essential, both in the examination and in the evaluation of disability, that each disability be viewed in relation to its history.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2015).

Diagnostic Code 8100 provides a maximum 50 percent schedular rating with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability; a 30 percent rating with characteristic prostrating attacks occurring on an average oncea month over last several months; a 10 percent rating with characteristic prostrating attacks averaging one in 2 months over last several months, and a 0 percent rating with less frequent attacks.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.124a, Diagnostic Code 8100 (2015).

It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case with all reasonable doubt to be resolved in favor of the claimant.  However, the reasonable doubt rule is not a means for reconciling actual conflict or a contradiction in the evidence.  38 C.F.R. § 4.3 (2015).

The pertinent evidence of record shows that service connection was established for headaches in a March 2009 rating decision.  In correspondence received by VA on August 10, 2009, the Veteran requested entitlement to an increased rating for his headache disability.  He reported that his headaches were constant, estimated as eight on a ten point scale, and at times at the ten level.  

On VA examination in February 2010 the Veteran complained of constant frontal headaches that required medication to enable him to work.  The examiner provided a diagnosis of headaches.  It was noted that the effect of the condition on his usual activity was that he had difficulty functioning due to constant head pain and that his daily activities were limited due to constant headaches.

VA treatment records show the Veteran complained of chronic daily headaches and that he began receiving Botox injections for intractable headaches in June 2013.  Subsequent reports note repeated Botox treatments which continued to help with headaches that were not as intense and were less frequent.  A September 2015 report, however, noted he had been excused from work since August 7, 2015, due to severe migraines that made him unable to function in his job as a corrections officer.  It was noted that he had been provided a letter explaining his current migraine condition and its severe debilitating effects.

Based upon the evidence of record, the Veteran has presented credible evidence that he has experienced headache attacks that are very frequent, completely prostrating, prolonged, and productive of severe economic inadaptability.  The Board acknowledges that the Veteran is competent to give evidence about what he experienced; for example, he is competent to discuss his headaches symptoms.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  He has consistently described symptoms consistent with attacks that are consistent with attacks that are completely prostrating and reported having had difficulty with his employment consistent with severe economic inadaptability.  Entitlement to an increased 50 percent schedular rating is warranted.  

The maximum schedular rating for the Veteran's headache disability is 50 percent.  As such, he has been assigned the maximum schedular rating available for his headaches.  There is no legal basis upon which to award a higher schedular evaluation for headaches.  All applicable diagnostic codes have been considered; however, the Veteran's headaches could not receive a rating in excess of 50 percent under any analogous codes.  See Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).

ORDER

Entitlement to an increased 50 percent rating for headaches is granted, subject to the regulations governing the payment of monetary awards.


REMAND

As to the issues of entitlement to an extraschedular rating for headaches and TDIU, a review of the available records reveals that further development is required.  In testimony provided in October 2015 the Veteran reported that he had been unable to work due to his headache disability, but that he planned to return to work in approximately two weeks.  VA treatment records also show that he was provided a medical statement in September 2015 addressing his inability to work due to severe headaches.  There is no indication the Veteran has returned to work nor that he is unemployable as a result of his service-connected disabilities.

VA's duty to assist the Veteran includes obtaining a thorough and contemporaneous examination where necessary to reach a decision on the claim.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  Reexamination will be requested whenever VA determines that there is a need to verify the current severity of a disability.  38 C.F.R. § 3.327(a) (2015).  Therefore, the Board finds that further development is required for adequate determinations as to these matters.  Prior to the examinations, up-to-date treatment records should be obtained.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be requested to provide addition information sufficient to adjudicate his claims that he is unemployable and/or has experienced marked interference with employment.  Of particular note, the Veteran should be asked if he has returned to work and, if so, when did he commence working.

2.  Obtain all pertinent VA medical records not yet associated with the appellate record.

3.  Upon completion of directive #1 and #2, schedule the Veteran for an appropriate VA examination and obtain the following medical opinions: 

a. Discuss whether his service-connected headache disability has resulted in a marked interference with employment. 

b. Discuss the impact his service-connected disabilities (PTSD, headaches, lumbosacral strain, cervical strain, right great toes hallux valgus, and erectile dysfunction) have on his ability to work, to include his ability to maintain substantially gainful employment consistent with his education and occupation background.

Rationale for the requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, provide an explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or the limits of current medical knowledge with respect to the question.

4.  Thereafter, the AOJ should address the issues remaining on appeal, to include whether referral for extraschedular consideration is warranted.  If the benefits sought are not granted to the Veteran's satisfaction, the Veteran should be furnished a Supplemental Statement of the Case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


